Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowable.  The prior art of record does not teach: 
From claim 1, a lighting apparatus comprising: a diffusion member, which is disposed to form an inclination angle with respect to an extension line formed by a bottom surface of the half-mirror member.
Claims 2-6 collectively depend from claim 1. 
From claim 7, a lighting apparatus comprising: wherein the number of light source modules is two or more, and a reflection module disposed between the half-mirror member and the light source module is further included in the lighting apparatus.
Claims 8-12 depend from claim 7.
Applicant’s amendment of claims 3 and 4 is acknowledged as being directed to matters of form (hyphenation and added period) for consistency and correct punctuation.
Applicant’s amendment to the title is acknowledged and approved.  The objection to the specification regarding the title is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,527,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

January 15, 2022
AC